

117 HR 4191 IH: Gold Star Spouses Non-Monetary Benefits Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4191IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Ms. Stefanik (for herself and Mr. Kim of New Jersey) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans' Affairs, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo restore certain non-monetary Federal benefits to surviving spouses, eligible for the Gold Star lapel button, who remarried, and for other purposes.1.Short titleThis Act may be cited as the Gold Star Spouses Non-Monetary Benefits Act. 2.Federal benefits for remarried surviving spouses eligible for the Gold Star lapel button(a)Civil service(1)Preference eligibleSection 2108(3)(D) of title 5, United States Code, is amended by striking unmarried.(2)Noncompetitive appointmentSection 3330d(a)(3)(B) of such title is amended to read as follows:(B)who was married to a member of the Armed Forces on the date on which the member dies while on active duty in the Armed Forces..(b)Department of Defense(1)Commissary and exchange benefitsSection 1062 of title 10, United States Code, is amended—(A)by inserting (a) Unremarried former spouses.— before The Secretary; and(B)by adding at the end the following new subsection:(b)Surviving spouses eligible for the gold star lapel buttionThe Secretary of Defense shall prescribe such regulations as may be necessary to provide that a surviving spouse eligible for the gold star lapel button under section 1126 of this title is entitled to commissary and exchange privileges to the same extent and on the same basis as the surviving spouse of a retired member of the uniformed services..(2)Certain morale, welfare, and recreation privileges(A)In generalChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:1066.Use of commissary stores and MWR facilities: surviving spouses eligible for the gold star lapel button (a)Eligibility of surviving spouses eligible for the gold star lapel buttonA surviving spouse who is eligible for a gold star lapel button under section 1126 of this title shall be permitted to use commissary stores and MWR retail facilities on the same basis as the dependent of a member of the armed forces on active duty.(b)MWR retail facilities definedIn this section, the term MWR retail facilities has the meaning given that term in section 1063 of this title..(B)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:1066. Use of commissary stores and MWR facilities: surviving spouses eligible for the gold star lapel button..(3)Eligibility for medical and dental careParagraph (2) of section 1072 of title 10, United States Code, is amended—(A)in subparagraph (H), by striking ; and and inserting a semicolon;(B)in subparagraph (I)(v), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(J)A surviving spouse who is eligible for a gold star lapel button under section 1126 of this title..(4)Entitlement to medical and dental careSection 1076(a)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(F)A surviving spouse who is eligible for a gold star lapel button under section 1126 of this title..(c)Department of Veterans Affairs(1)Special marriage provisionsSection 103(d)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraph:(C)The remarriage of the surviving spouse of a veteran shall not bar the furnishing of non-monetary benefits to such surviving spouse if such surviving spouse is eligible for a gold star lapel button under section 1126 of title 10..(2)Eligibility for housing and small business loansSection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:(8)The term veteran also includes an individual who is—(A)the surviving spouse of a veteran; and(B)eligible for a gold star lapel button under section 1126 of title 10..(d)Effective dateThe amendments made by this section shall apply beginning on the first day of the first month beginning after the date of the enactment of this Act.